[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                 FILED
                       No. 05-16401 & 06-10478         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                        Non-Argument Calendar                 July 11, 2006
                      ________________________            THOMAS K. KAHN
                                                                CLERK
                            D.C. Docket No.
                       04-01133-CV-ORL-22KRS

LYNNETTE ANDUJAR STRAUSS,

                                                     Plaintiff-Appellant,

                                  versus

RENT-A-CENTER, INC.,
d.b.a. Rent-A-Center,
RENT-A-CENTER EAST, INC.,
f.k.a. Rent-A-Center, Inc.,
d.b.a. Rent-A-Center,

                                                     Defendants-Appellees.



                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 11, 2006)

Before CARNES, PRYOR and COX, Circuit Judges.
PER CURIAM:

      Lynnette Andujar Strauss appeals the district court’s grant of summary

judgment to Defendants Rent-A-Center, Inc., d.b.a Rent-A-Center and Rent-A-

Center East, Inc., f.k.a Rent-A-Center, Inc., d.b.a Rent-A-Center (collectively,

“Rent-A-Center”) on all of Strauss’s claims of retaliation in violation of Title VII

of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et seq. and the Florida Civil

Rights Act of 1992, Fla. Stat. § 760.01 et seq. Strauss also appeals the district

court’s denial of her Rule 60(b) motion for relief from the judgment.

      The district court granted summary judgment to Rent-A-Center, holding that

Strauss’s claims were barred by res judicata, accord and satisfaction, and judicial

estoppel. We reverse.

      Strauss’s retaliation claims are not barred by res judicata nor by accord and

satisfaction because her claims are distinct from those claims that were settled by

the consent decree entered by the district court in the Southern District of Illinois,

on October 11, 2002, in Wilfong, et al. v. Rent-A-Center, Civil Action No. 00-680-

DRH. As to unnamed class members, that consent decree resolves only sex

discrimination and sexual harassment claims; it does not address any retaliation

actions by unnamed class members.




                                           2
      We also hold that, under the circumstances of this case, application of the

doctrine of judicial estoppel is reversible error. We do not think this is a case

where Strauss’s nondisclosure of her employment action on her Chapter 13

petition was “‘shown to have been calculated to make a mockery of the judicial

system.’” Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282, 1285 (11th Cir. 2002)

(quoting Salomon Smith Barney, Inc. v. Harvey, M.D., 260 F.3d 1302, 1308 (11th

Cir.2001)). Strauss was not successful in “persuading a tribunal to accept the

earlier position, so that judicial acceptance of the inconsistent position in a later

proceeding creates the perception that either court was misled.” Burnes, 291 F.3d

at 1285 (citing New Hampshire v. Maine, 532 U.S. 742, 750-51, 121 S. Ct. 1808,

1815 (2001)). This is not a case like Barger v. City of Cartersville, Ga., 348 F.3d

1289 (11th Cir. 2003), in which there was evidence that: (1) the debtor

intentionally misled the bankruptcy court as to the existence and then character of

her employment lawsuit, and (2) the debtor’s success at concealing the true

character of her lawsuit from the bankruptcy court resulted in a bankruptcy court

ordered discharge of all her debts. The bankruptcy court never entered any order

discharging any of Strauss’s debts.




                                           3
      For the foregoing reasons, the district court’s grant of summary judgment to

Rent-A-Center is reversed and the action is remanded to the district court. We

need not address Strauss’s appeal of the denial of her Rule 60(b) motion.

      REVERSED AND REMANDED.




                                         4